Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 was filed after the mailing date of the Notice of Allowance on10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest determining, using the frustum and one or more positions of a graphics primitive in the light space, intersections in the light space between pixels and the graphics primitive that intersects the frustum;
 generating hard shadow information based at least on testing whether an intersection of the intersections is shadowed by the graphics primitive;
 computing a distance between the graphics primitive and a screen position corresponding to the cell using the one or more positions of the graphics primitive in the light space; and
generating soft shadow information from the hard shadow information based at least on the distance in the context of claim 1.

The prior art of record fails to teach or suggest at least one pixel shader for generating light space visibility information using the projection matrix information, for computing distances between a graphics primitive and a screen position corresponding to a pixel of the pixels using first positions of the graphics primitive in the eye-space, and 
for generating soft shadow information from hard shadow information using the distances; and
at least one graphics shader for performing frustum tracing to generate the hard shadow information using the light space visibility information and second positions of the graphics primitive in the light space, and 
for generating the first positions from the second positions in the context of claim 8.

The prior art of record fails to teach or suggest generating light space visibility information based at least on testing visibility of at least one screen position in a scene with respect to one or more graphics primitives;
frustum tracing to generate hard shadow information using the light space visibility information and at least one position of a graphics primitive of the one or more graphics primitives in the light space;
converting the at least one position from the light space to an eye space; and
generating soft shadow information from the hard shadow information using computed deltas between the at least one screen position and the at least one position of the graphics primitive that has been converted to the eye space in the context of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DIANE M WILLS/            Primary Examiner, Art Unit 2619